Counsel for Defendant in Error having filed a petition for rehearing, which was heretofore granted by the Court and the Court having further considered the cause after argument by Counsel for the respective parties on such rehearing granted, it is now ordered and adjudged by the Court that the judgment of reversal entered herein by the Court on October 14, 1938, be and it is hereby reaffirmed and that the judgment of the Circuit Court herein be and it is hereby reversed.
TERRELL, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.
  Judge THOMAS, disqualified. *Page 491